Citation Nr: 0124299	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
nasal fracture.

2.  Entitlement to a compensable rating for residuals of a 
missile wound to the left thigh.

3.  Entitlement to an increased rating for tenosynovitis, 
right flexor tendon with limitation of motion of the right 
middle finger, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
compound fracture of the right ulna with limitation of motion 
of the right wrist, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran served on active duty from March 1965 until June 
1967.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).   

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  VA examination and opinion should 
be obtained to assist in the determination of the claim.

In regard to the veteran's claim for a fracture of nasal 
cartilage, the veteran underwent VA examination in October 
1999.  It appears that he has obstruction of both nasal 
passages, however, the degree or percent of obstruction is 
not noted in the report.  The appellant's service-connected 
residual nasal disability was rated by the RO under 
diagnostic code 6502.  Under diagnostic code 6502, which 
concerns deflection of the nasal septum, a 10 percent rating 
is assigned where residuals of trauma produce fifty-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  The degree of obstruction should be 
reported.

In regard to the veteran's left thigh disability, the service 
medical records relate that the veteran received superficial 
wounds to the left thigh.  Further, the veteran underwent a 
split thickness graft, and the donor site was located on the 
left thigh.  VA outpatient records show that in September 
1998 the veteran reported pain involving the left thigh.  
Moreover, VA outpatient records dated in November 1999, 
relate that medical personnel found his complaints of 
bilateral thigh pain credible.  Although the veteran 
underwent VA examination in July 1999, the examiner failed to 
examine the left thigh.  In that diagnostic code 7804 takes 
into consideration tenderness and functional loss caused by 
scarring, further examination is needed.

Concerning tenosynovitis of the middle finger although the 
veteran underwent VA examination in July 1999, the examiner 
only noted that the veteran had probable tendon insufficiency 
to the index finger.  The examiner failed to comment on the 
service connected middle finger disability.  Further, it is 
not clear if the index finger is related to the shrapnel 
wound injuries.  As it is conceivable that the veteran could 
receive additional disability benefits due to the involvement 
of multiple fingers, further examination is needed.  

Concerning the right ulna injury, the RO rated the veteran 
under diagnostic code 5212, which relates to injuries of the 
radius.  The appropriate code should be used to rate the 
veteran's injury.  The original injury involved damage to 
Muscle Group VII; however, the VA examination report did not 
describe the extent of either the residual scarring or the 
muscle injury.   

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); 
see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

The veteran attempted to file a notice of disagreement (NOD) 
with a January 1999 rating action, which decided several 
issues.  The RO notified the veteran in April 1999 that his 
February 1999 statement did not specifically state the issues 
with which he disagreed.  In response, the veteran submitted 
a written statement indicating that he disagreed with all the 
issues.  This included, in addition to the issues currently 
before the Board, the issues of service connection for a 
right ankle injury, and increased ratings for a right thigh 
injury and for anxiety.  

In September 1999, the RO granted service connection for the 
right ankle injury.  Consequently, that issue is no longer a 
matter for appeal to the Board.

A statement of the case (SOC) was issued in March 2000; 
however it failed to include the issues of increased ratings 
for the right thigh injury and the anxiety.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that when an 
appellant files a timely NOD and there is no statement of the 
case (SOC) issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded 
appropriate VA examination(s) to 
determine the current severity of his 
service-connected nasal fracture; left 
thigh injury; right wrist injury; and 
right middle finger injury.  All 
necessary special studies should be 
performed and all clinical findings 
reported in detail.  The claims folder 
must be made available to the 
examiner(s).  The appropriate examination 
report should include an opinion as to 
whether the disability of the right index 
finger is related to the veteran's active 
military service.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and applicable 
portions of 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) is fully complied with and 
satisfied.  

3.  The RO should again consider the 
claims of entitlement to increased 
ratings for the service-connected nasal 
fracture; left thigh injury; right wrist 
injury; and right middle finger injury.  
Specific consideration should be given to 
whether there is a left index finger 
disability that is service-connected, and 
whether there is disability due to the 
skin graft donor site.  Consideration 
should be given to the possibility of the 
assignment of separate ratings for 
different disabling manifestations under 
Esteban v. Brown, 6 Vet App 259 (1994).

4.  If the RO's decisions regarding the 
service connected disability evaluations 
concerning the nasal fracture; left thigh 
injury; right wrist injury; or right 
middle finger injury remain adverse to 
the veteran, the RO should provide him 
and his representative with a 
comprehensive supplemental SOC.

5.  The appellant and representative 
should be furnished a SOC regarding the 
disability evaluations for the service-
connected right thigh and anxiety 
disabilities and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is notified that it is his responsibility to 
report for the examination(s) and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that he must file a timely 
response to the SOC concerning the issues of evaluation of 
the service-connected right thigh and anxiety disabilities to 
complete his appeal to the Board concerning those issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




